Citation Nr: 1643908	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  12-33 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a respiratory disability, to include allergic rhinitis (hay fever) and asthma, to include as due to Agent Orange exposure. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.  
This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran states that his respiratory disability, to include hay fever and asthma, is the result of exposure to herbicides during his service in the Republic of Vietnam. 

The Veteran's service personnel and treatment records confirm that he served in Vietnam during a time that herbicides are known to have been applied.  Based on this service, the Veteran is presumed to have been exposed to an herbicide agent.  See 38 C.F.R. §§ 3.307, 3.309(e) (2015).

The Veteran's July 1967 Report of Medical History indicates that the Veteran reported that he suffered from hay fever prior to service.  A medical examination performed that same day notes that the Veteran's sinuses appeared normal and does not otherwise indicate that the Veteran suffered from hay fever.  A November 1968 Record of Medical Care reveals that the Veteran sought treatment for hay fever while in Vietnam.  The Veteran's October 1969 Report of Medical History indicates that the Veteran reported that he suffered from hay fever at separation.  A medical examination performed that same day notes that the Veteran's sinuses appeared normal and does not otherwise indicate that the Veteran suffered from hay fever at separation.

The Veteran states that he has continued to suffer from hay fever since service, and that he began to suffer from asthma in 1970, shortly after separation.  VA medical records confirm the Veteran's current diagnosis of, and treatment for, both conditions.  The Veteran states that his asthma is the result of in-service exposure to an herbicide agent, to include Agent Orange, and that that same exposure aggravated his reported pre-existing hay fever.  

Because there is no indication of hay fever on the Veteran's entrance examination, the Veteran is presumed to have been sound (that is, free of hay fever) at entrance.  See 38 C.F.R. § 3.304(b) (2015).  At the same time, evidence of record suggests that the Veteran suffered from hay fever, or symptoms thereof, prior to his entry into active service.  The burden falls on VA to rebut the above-mentioned presumption of soundness with clear and unmistakable evidence that the Veteran's hay fever pre-existed and was not aggravated by his service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).

Evidence of record, specifically, the November 1968 Record of Medical Care, also suggests a possible link between the Veteran's respiratory disability and his active service.  It is unclear whether the Veteran's single instance of in-service treatment for hay fever represents the initial occurrence of a respiratory disorder, aggravation of a pre-existing ailment, or simply a temporary incidence of a non-chronic condition.  VA has not provided the Veteran with an examination to determine the nature, severity, and cause of his respiratory disability, nor has VA adequately developed the relationship between the respiratory disability and the Veteran's service.  

The Board notes that the Veteran provided VA with a list of several private medical providers that have treated the Veteran for his claimed respiratory disability since 1971, along with a signed authorized release form, but VA was not able to obtain records from these providers.  Unfortunately, the signed authorized release form executed by the Veteran was not specific to any of the above-mentioned medical providers, contained only the Veteran's basic identifying information, and could not be used by VA to obtain private medical records.  VA requested that the Veteran provide an authorized release form for each of the identified medical providers, but it appears that the Veteran never executed the requested forms. 

The Board finds that the Veteran should be afforded a VA examination to assess the nature, severity, and cause of his claimed respiratory disorders.  See Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that VA's obligation under § 5103A to provide a veteran with a medical examination or to obtain a medical opinion is triggered if the evidence of record demonstrates "some causal connection between his disability and his military service").  On remand, additional attempts must be made to obtain the treatment records that the Veteran has identified, to include obtaining the necessary authorized release forms.  See 38 C.F.R. 
§ 3.159(c)(3) (2015).

Accordingly, the case is REMANDED for the following actions:

1.  After securing the necessary releases, attempt to obtain and associate with the claims file any relevant private treatment records identified by the Veteran.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Thereafter, schedule the Veteran for a VA examination, from a suitably qualified examiner, to determine the nature, severity, and cause of any respiratory disorders found to be present.  The examiner must be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed.  Upon completion of the examination, the examiner should answer the following inquiries:

(a)  Whether the Veteran's hay fever clearly and unmistakably (i.e., undebatably) pre-existed his October 1967 enlistment date.  If the examiner finds that the Veteran's hay fever pre-existed the Veteran's service, the examiner should indicate which pieces of evidence demonstrate such a finding to a clear and unmistakable degree.

(b)  If the examiner finds that the Veteran's hay fever pre-existed the Veteran's service, then the examiner should also discuss whether the Veteran's hay fever was clearly and unmistakably not aggravated (e.g., not permanently worsened beyond the normal progression of that disease) by his subsequent period of service from October 1967 to October 1969.  If the examiner finds that the Veteran's service did not aggravate the Veteran's pre-existing hay fever, the examiner should indicate which pieces of evidence demonstrate such a finding to a clear and unmistakable degree.

(c)  If the examiner cannot answer both (a) and (b) above to a degree of certainty that is clear and unmistakable, the examiner should then discuss whether the Veteran's hay fever more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or was otherwise due to service.  In rendering this opinion, the examiner must comment on the Veteran's in-service treatment for hay fever. 

(d)  The examiner should also discuss whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's asthma is due to his service, to include exposure to herbicides. 

The examiner is instructed to consider that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The rationale for all opinions expressed should be provided.  If the examiner cannot provide a requested opinion without resorting to mere speculation, she/he should so indicate and explain the factors that prevent him/her from offering the opinion.

3.  Thereafter, the Veteran's claim must be readjudicated.  If any decision remains adverse to the Veteran, then issue a supplemental statement of the case to him and his representative, allow an opportunity to respond, and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






